UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-6264



ISMAIL ABDUR RASHID, a/k/a Ismail         Abdur-
Rashid, a/k/a Ezekiel Thomas,

                                             Plaintiff - Appellant,

          versus


J. RAIBEL, Ms., Nurse; MS. GREENE, Nurse;
MS. GANDY, Nurse,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Matthew J. Perry, Jr., Senior District
Judge. (CA-96-726-4-OBE)


Submitted:   June 3, 1997                   Decided:   June 16, 1997


Before WILKINS and NIEMEYER, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ismail Abdur Rashid, Appellant Pro Se. James Miller Davis, Jr.,
Alfred Johnston Cox, ELLIS, LAWHORNE, DAVIDSON & SIMS, P.A.,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Appellant appeals the district court's order denying re-

lief on his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the

record and the district court's opinion accepting the magistrate

judge's recommendation and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Rashid v. Raibel,
No. CA-96-726-4-OBE (D.S.C. Jan. 17, 1997). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2